AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is made on
December 31, 2008, by and between STAAR Surgical Company, a Delaware corporation
(“STAAR”), and Barry G. Caldwell (“the Executive”).

RECITALS

A. STAAR wishes to retain the services of the Executive and the Executive wishes
to render services to STAAR as its President and Chief Executive Officer.

B. The Executive and STAAR wish to enter into this Agreement to establish the
terms and conditions of the Executive’s employment.

C. STAAR and the Executive intend this Agreement to supersede and replace any
and all other employment agreements or arrangements for employment entered into
between them, and intend that any such understandings or arrangements will have
no further force or effect.

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1
Effective Date; Term

1.1 Employment; Effective Date. STAAR agrees to employ the Executive, and the
Executive hereby agrees to accept employment with STAAR, under the terms and
subject to the conditions set forth in this Agreement. This Agreement is amended
and restated effective as of November 27, 2007 (the “Effective Date”).

1.2 Term of Employment. Subject to extension in accordance with Section 1.3, the
term of this Agreement shall commence on the Effective Date and shall continue
until the first anniversary of the Effective Date (the “Initial Term”), unless
terminated earlier in accordance with Article 5 of this Agreement.

1.3 Extension of Term. The term of this Agreement shall be automatically
extended by one (1) year from the expiration of the Initial Term and on each
subsequent anniversary of the Effective Date, unless STAAR elects not to so
extend the term of the Agreement by notifying the Executive, in writing, of such
election not less than six (6) months prior to the last day of the Term as then
in effect. Any extension shall become effective immediately as of the day
following the date which is six (6) months prior to the last day of the Term as
then in effect. For purposes of this Agreement, the “Term” shall mean the period
commencing on the Effective Date and ending on the last day of the Initial Term
or, if applicable, the last day of the latest one-year extension of this
Agreement in accordance with this Section 1.3.

ARTICLE 2
Employment; Duties

2.1 Position. The Executive shall be employed as President and Chief Executive
Officer of STAAR, and shall, during the term of the Executive’s employment,
serve in such position or in such other position or positions as the Board of
Directors of STAAR (the “Board”) may reasonably request from time to time. The
Executive shall report directly to the Board.

2.2 Duties. During the term of the Executive’s employment, the Executive shall
devote the Executive’s full time, efforts, abilities, and energies to STAAR’s
business and shall use the Executive’s best efforts, skill, and abilities to
promote the general welfare and interests of STAAR. The Executive shall loyally,
conscientiously, and professionally perform all duties and responsibilities
reasonably assigned by STAAR and the Executive’s superiors, and shall comply
with all of STAAR’s personnel policies and procedures, including without
limitation those contained in STAAR’s Employee Handbook. The Executive’s
services shall be performed at STAAR’s headquarters in Monrovia, California.

2.3 Other Activities. Except with the prior written approval of the Board, which
the Board may grant or withhold in its sole and absolute discretion, the
Executive shall not, during the term of the Executive’s employment, be actively
engaged in any other business activity, including, but not limited to, activity
as a consultant, agent, partner, officer or director, or provide business
services of any nature directly or indirectly to a corporation or other business
enterprise; provided, however, that so long as the activities do not interfere
with the Executive’s duties and responsibilities hereunder, the Executive may
participate in other business activities for non-profit institutions from time
to time. Notwithstanding the foregoing, it shall not be a breach of this
Agreement for the Executive to serve on civic or charitable boards or
committees, or to invest the Executive’s personal assets in other businesses or
ventures to the extent that such other activities, businesses or ventures do not
materially interfere with the performance of the Executive’s duties under this
Agreement. None of the foregoing shall in any way modify the Executive’s
responsibilities hereunder, including without limitation the Executive’s
responsibilities under Articles 7 and 8. Notwithstanding anything herein to the
contrary, the Executive shall be entitled to perform any obligations under the
Executive’s existing Consulting Agreement with IRIDEX Corporation through
January 15, 2008.

2.4 Board Service. During the Term, the Board shall nominate the Executive for
re-election to the Board at the conclusion of each term as director, unless the
Executive elects not to stand for election. The Executive shall not receive
additional consideration for service on the Board.

ARTICLE 3
Compensation

3.1 Base Salary.

(a) Base Salary. Subject to any election made pursuant to Section 3.1(b), STAAR
shall pay the Executive a base salary (the “Initial Base Salary”) at the annual
rate of $300,000 (effective November 27, 2008, $400,000), to be paid on a
bi-weekly basis in cash by check, wire transfer or similar means. The
Executive’s annual salary will be reviewed annually by the Board for the purpose
of determining whether, at the sole discretion of the Board, the Executive’s
salary shall be increased. (In this Agreement the term “Base Salary” shall mean,
as of any date, the Initial Base Salary, plus all discretionary increases of
annual pay made by the Board up to and including such date.)

(b) Equity Compensation Portion of Base Salary. Subject to the approval of the
Board, during the Term the Executive may elect to receive a portion of his Base
Salary to be earned during the next Renewal Term in the form of restricted
shares of STAAR’s common stock (the “Stock Portion”) as follows. At the first
regularly scheduled meeting of the Board following the filing of STAAR’s
Quarterly Report on Form 10-Q for the third fiscal quarter (the “Election
Date”), the Executive may request to receive a specified amount of his Base
Salary as the Stock Portion. If approved by the Board, the Executive shall
receive, on, or as soon as practicable after, the anniversary of the Effective
Date, restricted shares of STAAR’s common stock pursuant to the 2003 Omnibus
Equity Incentive Plan or such similar equity incentive plan of the Company then
in effect (the “Plan”), in a number equal to the Stock Portion divided by the
Fair Market Value (as defined in the Plan) of STAAR’s common stock on the
Election Date. Any Stock Portion received by the Executive shall be subject to
vesting restrictions pursuant to the form of Restricted Stock Agreement appended
to the Plan, and shall vest in twelve equal monthly installments at the end of
each full calendar month following the anniversary of the Effective Date.

3.2 Bonus. In addition to the Base Salary, the Executive will be eligible for an
annual performance bonus of up to 60% of the Base Salary, to be based on such
bonus plans or programs as those for which similarly situated executive
employees of STAAR are eligible, subject to and in accordance with the terms,
conditions and overall administration of such bonus plans or programs and at the
sole discretion of STAAR. STAAR’s present executive performance bonus program
provides for the determination and payment of any performance bonus for each
executive during the first quarter of each calendar year, based on an evaluation
of such executive’s performance in the previous year against objectives
established by the Compensation Committee of the Board. STAAR reserves the right
to change its basis for paying performance bonuses at any time or from time to
time and to modify or discontinue any bonus plan or program. Nothing herein is
intended or shall be construed to require the institution or continuation of any
bonus plan or program, or to entitle the Executive to receive any bonus. Active
employment at STAAR on the date of the bonus payment is a condition precedent to
earning the bonus.

3.3 Stock Options or Other Equity-Based Awards. Subject to approval by the Board
at its next regular meeting after the effective date of this Agreement, STAAR
will grant to the Executive an option to purchase two hundred thousand (200,000)
shares of STAAR’s common stock. The options will be granted pursuant to the
Plan, with the grant effective on the date approved by the Board. The options
will vest in equal increments on each of the first three anniversaries of the
Effective Date, subject to continued service. Pursuant to the Plan, the exercise
price per share will be the closing price of STAAR’s common stock on the Nasdaq
Global Market at the close of business on the date when the grant is effective
(or at the close of business on the next trading day if such effective date is
not a trading day). The Executive shall be eligible to receive awards under such
stock option or other equity award plans or programs as are generally available
from time to time to similarly situated executive employees of STAAR, subject to
and in accordance with the terms, conditions and overall administration of such
plans or programs. Such grants shall be at the exclusive discretion of the Board
and nothing herein is intended to or shall be construed to require STAAR to
issue any stock option or other equity award to the Executive.

3.4 Withholding. STAAR shall deduct or withhold from the compensation and
benefits payable to the Executive hereunder any and all sums required for
federal income and employment and other taxes and all state or local income and
other taxes now applicable or that may be enacted and become applicable during
the term of the Executive’s employment.

3.5 Relocation Assistance. In consideration of the Executive’s accepting full
time employment in southern California, STAAR will provide the following
relocation assistance:

(a) Subject to Section 3.5(c) below, STAAR will reimburse the Executive for the
cost of a serviced executive apartment in the vicinity of STAAR’s offices during
the 2009 calendar year, and will also pay for two round trips each month between
California and Fort Worth, Texas for either the Executive or his spouse during
the 2009 calendar year.

(b) Subject to Section 3.5(c) below, if the Executive elects to sell his home in
Texas in order to purchase a residence in Southern California as his principal
residence, then STAAR will reimburse all reasonable related costs, including
realtor’s commissions, legal fees, title insurance, mortgage pre-payment
penalties, closing costs and other customary non-recurring fees, and will pay
moving expenses for personal possessions, household goods and up to two
automobiles, and storage of personal property for a period of up to three
(3) months. This assistance will be available at the Executive’s election only
during the 2009 calendar year. If the Executive terminates employment pursuant
to a Voluntary Resignation Without Good Reason prior to December 31, 2009, the
Executive shall refund to STAAR any amounts paid under this Section 3.5(b).

(c) Notwithstanding any provision in the Agreement to the contrary, the
reimbursement of eligible expenses or in-kind benefits provided pursuant to this
Agreement, including, but not limited to, this Section, shall be subject to the
following conditions:



  (i)   The eligible expenses or in-kind benefits provided for in this Section
must be incurred or provided in the 2009 calendar year. All other eligible
expenses or in-kind benefits provided for in this Agreement must be incurred or
provided during the Term.



  (ii)   The expenses eligible for reimbursement or in-kind benefits in one
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits in any other taxable year;



  (iii)   The reimbursement of eligible expenses shall be made promptly, subject
to the Company’s applicable policies, but in no event later than the end of the
year after the year in which such expense was incurred; and



  (iv)   The right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

ARTICLE 4
Employee Benefits

4.1 Employee Benefits. During the term of the Executive’s employment, the
Executive shall be entitled to participate in or receive such benefits and
perquisites as are provided generally from time to time to similarly situated
executive employees of STAAR, subject to and in accordance with the terms,
conditions and overall administration of the benefit plans pertaining to such
benefits, including such benefits provided to dependents, including without
limitation executive level health, dental and life insurance coverage. Nothing
herein is intended or shall be construed to require the institution or
continuation of any plan or benefits. STAAR may, in its sole discretion, grant
such additional benefits to the Executive from time to time as STAAR deems
proper and desirable.

4.2 Office Support. The Executive shall be entitled to receive secretarial and
other office support commensurate with the Executive’s position and consistent
with the general policies and practices of STAAR.

4.3 Vacation. During the term of the Executive’s employment, the Executive shall
be entitled to three weeks of paid vacation per year, which, to the extent
unused in any given year, may be carried over to the following year, but only to
the extent permitted by the policies of STAAR then in effect and by applicable
laws and regulations.

4.4 Business Expenses.

(a) Reimbursement. STAAR shall reimburse the Executive for all reasonable and
authorized business expenses incurred by the Executive during the term of the
Executive’s employment.

(b) Business Travel. STAAR shall reimburse the Executive for expenses incurred
for business-related travel in accordance with STAAR’s travel reimbursement
policy.

(c) Documentation. As a condition to reimbursement under this Section 4.4, the
Executive shall furnish to STAAR on a timely basis adequate records and other
documentary evidence required by federal and state statutes and regulations for
the substantiation of each expenditure. The Executive acknowledges and agrees
that failure to furnish the required documentation may result in STAAR denying
all or part of the expense for which reimbursement is sought.

ARTICLE 5
Termination of Employment

The Executive’s employment hereunder shall be terminated, or may be terminated,
as the case may be, under the following circumstances:

5.1 Termination upon Death. The Executive’s employment shall automatically be
terminated upon his death.

5.2 Termination on Disability. Subject to and in compliance with all state and
federal workers’ compensation, disability, family and medical leave, and any
other potentially applicable laws, the Executive’s employment shall be
terminated upon his Disability (defined below). Upon Disability (defined below),
the Executive shall be entitled to receive: (i) a severance payment equal to six
months of the cash Base Salary provided for in Section 3.1(a) at the rate in
effect on the termination date in the form of a lump sum payment on the 60th day
following such termination of employment; and (ii) Continued Benefits (as
defined in Section 5.11) for 12 months. The term “Disability” shall mean that
the Executive is either (a) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of STAAR. The
Executive shall be deemed Disabled if determined by STAAR to be totally disabled
by the Social Security Administration. The Executive shall also be deemed
Disabled if determined by STAAR to be disabled in accordance with the applicable
disability insurance program of STAAR, provided that the definition of
“disability” applied under such disability insurance program complies with the
requirements of this section.

5.3 Discharge for Cause.

(a) STAAR may terminate the Executive’s employment hereunder for Cause (a
“Discharge for Cause”). For purposes of this Agreement, “Cause” shall be limited
to only four types of events:



  (i)   willful breach or habitual neglect of the duties which the Executive is
required to perform under the terms of this Agreement;



  (ii)   any act of dishonesty, fraud, insubordination, misrepresentation, gross
negligence or willful misconduct;



  (iii)   conviction of a felony, or



  (iv)   intentional violation of any STAAR policy.

Notwithstanding the foregoing, no act or failure to act on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the action or omission was
in the best interest of STAAR.

(b) The Executive agrees and acknowledges that any Cause shall also be cause for
removal from the Board.

5.4 Discharge Without Cause.

(a) STAAR may terminate the Executive’s employment hereunder other than for
Cause (a “Discharge Without Cause”). For avoidance of doubt, termination of the
Executive’s employment upon death or Disability shall not be considered a
Discharge Without Cause.

(b) Following a Discharge Without Cause, the Executive shall be entitled to
receive: (i) a severance payment equal to 18 months of cash Base Salary provided
for in Section 3.1(a) at the rate in effect on the termination date in the form
of a lump sum payment on the 60th day following such termination of employment;
and (ii) Continued Benefits (as defined in Section 5.11) for 12 months.

5.5 Voluntary Resignation for Good Reason.

(a) The Executive may terminate his employment hereunder for Good Reason (a
“Voluntary Resignation for Good Reason”) within two years following the initial
existence of Good Reason. In the event that the Executive fails to terminate his
employment within such period but the Executive’s employment in fact terminates
at the initiation of the Executive, such termination shall be deemed a
termination by the Executive without Good Reason. The term “Good Reason” shall
mean any one or more of the following:



  (i)   An involuntary material diminution in the Executive’s Base Salary.



  (ii)   An involuntary material diminution in the Executive’s authority,
duties, or responsibilities.



  (iii)   An involuntary material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board.



  (iv)   An involuntary material diminution in the budget over which the
Executive retains authority.



  (v)   A 50 mile or greater change in the geographic location at which the
Executive must perform his services.



  (vi)   Any other action or inaction that constitutes a material breach of the
Agreement.

The Executive must give STAAR written notice which shall identify with
reasonable specificity the grounds for Good Reason within 90 days of the initial
existence of Good Reason, upon the notice of which STAAR shall have 30 days to
cure the alleged grounds for Good Reason contained in the notice. In the event
the Executive fails to notify STAAR of the existence of Good Reason within such
90 day period but the Executive’s employment in fact terminates at the
initiation of the Executive, such termination shall be deemed a termination by
the Executive without Good Reason.

(b) If the Executive’s employment hereunder is terminated due to a Voluntary
Resignation for Good Reason, the Executive shall be entitled to receive the
amount provided for in Section 5.4(b) above on the payment date provided for
above.

5.6 Voluntary Resignation Other Than for Good Reason. The Executive may
terminate his employment hereunder other than for Good Reason.

5.7 Severance Payment and Benefits Following a Change in Control.

(a) Notwithstanding Sections 5.4 and 5.5, if the Executive’s employment
terminates pursuant to a Discharge Without Cause or a Voluntary Resignation for
Good Reason within one (1) year after a Change in Control, the Executive shall
be entitled to receive: (i) a severance payment equal to eighteen (18) months of
Base Salary at the rate in effect on the termination date in the form of a lump
sum payment on the 60th day following such termination of employment, and
(ii) Continued Benefits (as defined in Section 5.11) for 12 months. In such
event, STAAR agrees that all stock options, restricted stock and other incentive
compensation awards of the Executive that are outstanding at the time of such
termination and that have not previously become exercisable, payable or free
from restrictions shall immediately become exercisable, payable or free from
restrictions, as the case may be, in their entirety, and that, the exercise
period of any stock option shall continue for the length of the exercise period
specified in the grant of the award determined without regard to the Executive’s
termination of employment. The Executive shall also receive executive
outplacement benefits of a type generally provided to executives at the
Executive’s level for 12 months. Any payments made or benefits provided under
this Section 5.7 shall be in place of, and not in addition to, amounts otherwise
payable under Sections 5.4 and 5.5.

(b) Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any one or more of the following events:

(1) Any person, including a group as defined in Section 13(d)(3) of the Exchange
Act, but excluding Broadwood Partners, L.P. or a group of which it is a member,
becomes the beneficial owner of stock of STAAR with respect to which twenty-five
percent (25%) or more of the total number of votes for the election of the Board
may be cast;

(2) As a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, persons who were directors of STAAR
just prior to such event shall cease to constitute a majority of the Board;

(3) The stockholders of STAAR shall approve an agreement providing either for a
transaction in which STAAR will cease to be an independent publicly owned
corporation or for a sale or other disposition of all or substantially all the
assets of STAAR, and such transaction is completed; or

(4) The acquisition in a single or series of related transactions, including
without limitation a tender offer or exchange offer, by any person or related
group of persons (other than STAAR or by a Company-sponsored employee benefit
plan), of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of STAAR’s outstanding securities.

Notwithstanding the foregoing, the formation of a holding company for STAAR in
which the stockholdings of the holding company after its formation are
substantially the same as for STAAR prior to the holding company formation does
not constitute a Change in Control for purposes of this Agreement.

5.8 Amounts Earned Prior to Termination of Employment. Upon termination of
employment for any reason, the Executive shall receive any earned but unpaid
compensation to which the Executive is entitled on the date of such termination
and expenses incurred by the Executive prior to such termination reimbursable
under Section 4.4.

5.9 Termination of STAAR’s Obligations. Upon termination of employment for any
reason, the obligations of the Executive and STAAR under this Agreement will
immediately cease, with the exception of the covenants contained in Articles 7
and 8, the severance payment and benefits specifically provided for in this
Article 5, and the benefits specifically provided for in STAAR’s employee
benefit plans. As such, STAAR shall have no further obligation to pay the
Executive any compensation, bonus or other compensation or benefits, except as
provided for in this Article 5 and for benefits due to the Executive (and the
Executive’s dependents) under the terms of STAAR’s employee benefit plans. Such
termination will be without prejudice to any other remedy to which STAAR may be
entitled either at law, in equity, or under this Agreement.

5.10 Mitigation. The Executive shall not be required to seek other employment or
to reduce any amount payable to the Executive under Article 5 of this Agreement,
and no such amount shall be reduced on account of any compensation received by
the Executive from other employment.

5.11 Continued Benefits. In the event that the Executive elects to continue his
medical and dental coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) and remain eligible for coverage under COBRA, STAAR shall
pay directly to the insurance carriers the full cost of the Executive’s monthly
COBRA premium for medical and dental coverage (“Continued Benefits"). STAAR
shall make this payment for such number of months provided for in Article 5 in
accordance with COBRA regulations. Executive shall be responsible for paying his
monthly premium for medical and dental coverage under COBRA at the conclusion of
such period, without further notice from STAAR.

5.12 Resignation from Board. If the Executive is serving as a director, the
Executive shall, immediately upon termination of employment hereunder for any
reason, submit to the Board his binding and unconditional offer to resign from
his position as director. Receipt of such offer shall be a condition precedent
to STAAR’s obligation to pay any amount of severance, to provide any benefits
after termination, or to any other obligation under this Agreement.

ARTICLE 6
Indemnification for Excise Taxes

If the Executive becomes entitled to receive the severance payment provided for
in Article 5, and such severance payment and any other benefits or payments
(including transfers of property, within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”)) that the Executive
receives, or is to receive, pursuant to this Agreement or any other agreement,
plan or arrangement with STAAR in connection with a Change in Control of STAAR
(“Total Benefits”) shall be subject to the tax imposed pursuant to Section 4999
of the Code or any comparable provision of state law (an “Excise Tax”), the
following rules shall apply:

(a) STAAR shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax with respect to the Total Benefits and any federal, state and
local income tax, employment tax and Excise Tax upon such Gross-Up Payment, is
equal to the amount that would have been retained by the Executive if such
Excise Tax were not applicable, as determined by the accounting firm (the
“Auditors”) serving as STAAR’s independent auditors immediately prior to the
Change in Control. STAAR shall make such Gross-Up Payment within 30 days after a
termination of employment, but in no event later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Executive
remits the related taxes. It is intended that the Executive shall not suffer any
loss or expense resulting from the assessment of any Excise Tax or STAAR’s
reimbursement to the Executive for payment of any such Excise Tax.

(b) For purposes of determining whether any of the Total Benefits will be
subject to an Excise Tax and the amount of such Excise Tax, (i) any other
payment or benefits received or to be received by the Executive in connection
with a Change in Control of STAAR or the Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with STAAR, any person whose actions result in a Change in Control
or any person affiliated with STAAR or such person) shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code shall be treated as subject to the Excise Tax, unless in the opinion of tax
counsel selected by the Auditors and acceptable to the Executive such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code, (ii) the amount of the Total Benefits, which
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(A) the total amount of the Total Benefits or (B) the amount of excess parachute
payments within the meaning of Sections 280G(b)(1) and (4) of the Code, after
applying clause (i), above, and (iii) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by STAAR’s independent auditors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

(c) For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of the Executive’s residence on the
date of the Executive’s termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

(d) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of the Executive’s
termination, the Executive shall repay to STAAR, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of such
termination (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), STAAR shall make an
additional Gross-Up Payment in respect of such excess at the time that the
amount of such excess is finally determined, but in no event later than the end
of the Executive’s taxable year next following the Executive’s taxable year in
which the taxes that are the subject of the audit or litigation are remitted to
the taxing authority.

(e) Notwithstanding the foregoing, if it shall be determined that the Executive
is entitled to a Gross-Up Payment, but that the Total Benefits would not be
subject to the Excise Tax if the Total Benefits were reduced by an amount that
is less than 10% of the Total Benefits that would be treated as “parachute
payments” under Section 280G of the Code, then the amount payable to the
Executive under this Agreement shall be reduced (but not below zero) to the
maximum amount that could be paid to the Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap"), and no Gross-Up Payment shall be made to the
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing any cash payments. For purposes of reducing the Total
Benefits to the Safe Harbor Cap, only amounts payable under this Agreement (and
no other payments) shall be reduced. If the reduction of the amounts payable
hereunder would not result in a reduction of the Total Benefits to the Safe
Harbor Cap, no amounts payable under this Agreement shall be reduced pursuant to
this provision.

ARTICLE 7
Assignment of Inventions

The Executive acknowledges that any inventions, discoveries or trade secrets,
whether patentable or not, made or found by the Executive in the scope of the
Executive’s employment with STAAR are “work for hire” and constitute property of
STAAR, and that any rights therein now held or hereafter acquired by the
Executive individually or in any capacity are hereby transferred and assigned to
STAAR. The Executive agrees to execute and deliver any confirmatory assignments,
documents or instruments of any nature necessary to carry out the intent of this
Article 7 when requested by STAAR without further compensation therefor, whether
or not the Executive is at the time employed by STAAR. Provided, however,
notwithstanding the foregoing, the Executive will not be required to assign the
Executive’s rights in any invention which qualifies fully under the provisions
of Section 2870(a) of the California Labor Code, which provides, in pertinent
part, that the requirement to assign “will not apply to any invention that the
employee developed entirely on his or her own time without using employer’s
equipment, supplies, facilities or trade secret information except for those
inventions that either:



      “(i) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or



      “(ii) Result from any work performed by the employee for the employer.”

The Executive understands that the Executive bears the full burden of proving to
STAAR that an invention qualifies fully under Section 2870(a). By signing this
Agreement, the Executive acknowledges receipt of a copy of this Agreement and of
written notification of the provisions of Section 2870.

ARTICLE 8
Restrictive Covenants

8.1 Confidentiality Covenant. The Executive hereby agrees that the Executive
shall not, directly or indirectly, disclose or make available to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as hereinafter defined). For a period
of five (5) years after the termination of this Agreement, the Executive agrees
that, upon termination of the Executive’s employment with STAAR, all
Confidential Information in the Executive’s possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to STAAR and shall not be retained by the
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that the Executive shall not be obligated to treat as
confidential, or return to STAAR copies of any Confidential Information that
(i) was publicly known at the time of disclosure to the Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement or any other duty owed to STAAR by any person or entity, or
(iii) is lawfully disclosed to the Executive by a third party. As used in this
Agreement, the term “Confidential Information” means information disclosed to
the Executive or known by the Executive as a consequence of or through the
Executive’s relationship with STAAR, about the products, research and
development efforts, regulatory efforts, manufacturing processes, customers,
employees, business methods, public relations methods, organization, procedures
or finances, including, without limitation, information of or relating to
customer lists, of STAAR and its affiliates.

8.2 Solicitation of Employees. The Executive hereby agrees that during the term
of the Executive’s employment and for one (1) year thereafter, the Executive
shall not, either on the Executive’s own account or jointly with or as a
manager, agent, officer, employee, consultant, partner, joint venturer, owner or
stockholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from STAAR any of its
officers or employees or any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
officer or employee of STAAR, or inducing or attempt to induce an employee, a
consultant, or an independent contractor to sever or modify that person’s
relationship with STAAR; provided, however, that a general advertisement to
which an employee of STAAR responds shall in no event be deemed to result in a
breach of this Section 8.2.

8.3 Unfair Competition. The Executive acknowledges that the information listed
in Section 8.1 above, as well as other information regarding STAAR’s customers
and business, is confidential and constitutes trade secret, commercially
sensitive, and proprietary information. While employed by STAAR, and following
separation of employment from STAAR, Executive will not, directly or indirectly,
use this or any other trade secret information to solicit any of STAAR’s
customers or use STAAR’s trade secret information to negotiate with any of
STAAR’s customers, or to disrupt, damage, impair, or interfere with STAAR’s
business in any manner, including, without limitation, by disrupting its
relationships with customers, agents, representatives, vendors, or otherwise.
Executive acknowledges that STAAR’s business is international in scope and,
consequently, the restriction on the Executive’s use of trade secrets shall
apply without regard to geography. Subject to the limitations noted herein, the
Executive is not, however, restricted from being employed by or engaged in any
type of business following the termination of the Executive’s employment
relationship with STAAR.

8.4 Enforcement.

(a) STAAR and the Executive intend that the provisions of this Article 8 shall
be fully enforceable as set forth herein. To the extent that any court of
competent jurisdiction finds that any such provision is enforceable by reason of
its duration or scope, STAAR and the Executive agree that it shall be enforced
insofar as it may be enforced within the limits of the law of that jurisdiction,
but that the Agreement as a whole shall be unaffected elsewhere.

(b) The Executive agrees that it would be difficult to compensate STAAR fully
for damages for any violation of the provisions of this Agreement, including,
without limitation, the provisions of this Article 8. Accordingly, the Executive
specifically agrees that STAAR and its successors and assigns shall be entitled
to temporary and permanent injunctive relief to enforce the provisions of this
Agreement. This provision with respect to injunctive relief shall not, however,
diminish the right of STAAR to claim and recover damages in addition to
injunctive relief.

(c) If the Executive breaches any provision of Article 8, the rights of the
Executive (or the Executive’s estate) to a benefit under the Agreement, and the
rights of a surviving spouse or any other person to a benefit under the
Agreement, shall be forfeited, unless the Board determines that such activity is
not detrimental to the best interests of STAAR and its affiliates. Such
forfeiture shall be in addition to any other remedy of STAAR under the Agreement
or at law and in equity with respect to such breach. However, if the Executive
ceases such activity and notifies the Board of this action, the Executive’s (or
the Executive’s estate’s) right to receive a benefit, and any right of a
surviving spouse or any other person to a benefit, may be restored within sixty
(60) days of said notification, unless the Board in its sole discretion
determines that the prior activity has caused serious injury to STAAR and its
affiliates, which determination shall be final and conclusive.

ARTICLE 9
General Provisions

9.1 Release of Claims. Notwithstanding anything else in this Agreement, the
delivery by the executive of a general release of claims, both known and
unknown, in the form required by STAAR shall be a condition precedent to any
obligation of STAAR to provide any payments or other benefits pursuant to
Article 5, and the Executive acknowledges that any such payments will be made or
benefits will be given in consideration of such a release. If applicable law
imposes any non-waivable waiting period or revocation right on the effectiveness
of such a release, the condition described in the preceding sentence shall not
be deemed satisfied until the expiration of such waiting period or revocation
right.

9.2 Entire Agreement and Modification. This Agreement, together with any
indemnification agreements or equity award agreements entered into prior to or
contemporaneously with this Agreement, constitutes the entire agreement between
the parties relating to the employment of the Executive by STAAR, and there are
no representations, warranties or commitments, other than those set forth
herein, that relate to such subject matter. This Agreement may be amended or
modified only by an instrument in writing executed by all of the parties hereto.

9.3 Successors.

(a) This Agreement is personal to the Executive, and without the prior written
consent of STAAR shall not be assignable by the Executive other than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s legal representatives.

(b) The rights and obligations of STAAR under this Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of STAAR.

9.4 No Waiver. No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.

9.5 Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
except as expressly provided in this Agreement, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing in law or in equity or by statute or otherwise. No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.

9.6 Notices. Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally, sent via facsimile or via an
overnight courier service or be sent by United States registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or as such other addresses the party addressed may have substituted
by notice pursuant to this Section:

(a) If to STAAR:

STAAR Surgical Company

1911 Walker Ave.

Monrovia, CA 91016

Facsimile: 626-358-3049

Attention: Chief Executive Officer

(b) If to the Executive:

Barry Caldwell

1911 Walker Ave.

Monrovia, CA 91016

Facsimile: 626-358-3049

Such notices or communications shall be deemed given upon delivery or, if
earlier, one (1) day after being sent by overnight courier or three (3) days
after being mailed by registered or certified mail, as provided above.

9.7 Governing Law. This Agreement is made and entered into in the State of
California, and shall be governed by the laws of California, without giving
effect to the principles of conflict of laws thereof.

9.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one Agreement.

9.9 Headings. The headings of this Agreement are inserted for convenience and do
not constitute a part hereof.

9.10 Severability. In case any one or more of the provisions contained in this
Agreement (or any portion thereof) shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement (or the
remainder of such provision if a portion is held invalid, illegal or
unenforceable), but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision (or portion thereof) had never been contained
herein and there shall be deemed substituted for such invalid, illegal or
unenforceable provision such other provision as will most nearly accomplish the
intent of the parties to the extent permitted by the applicable law. In case
this Agreement, or any one or more of the provisions hereof, shall be held to be
invalid, illegal or unenforceable within any governmental jurisdiction or
subdivision thereof, this Agreement or any such provision thereof shall not as a
consequence thereof be deemed to be invalid, illegal or unenforceable in any
other governmental jurisdiction or subdivision thereof.

9.11 Survival. The Executive’s obligations under Articles 7 and 8 shall survive
the termination of Executive’s employment and the termination of this Agreement.

9.12 Dispute Resolution.

(a) Arbitration. Executive and STAAR agree that any and all disputes, claims or
controversies arising out of or related to this Agreement, the employment
relationship between the parties, the termination of this Agreement or the
termination of the employment relationship, that are not resolved by the
parties’ mutual agreement shall be resolved by final and binding arbitration by
a neutral arbitrator, subject to and consistent with applicable law. Arbitration
shall be the exclusive means of resolving the claim, dispute or controversy
regardless of whether it is based in tort, contract, statute, equity or other
laws. The Executive and STAAR agree that this agreement to arbitrate is subject
to and enforceable under the provisions of the Federal Arbitration Act (the
“FAA”), 9 U.S.C. § 1, et seq., and to the extent it does not interfere with the
enforceability of this agreement to arbitrate, the California Arbitration Act
(the “CAA”), Cal. Code Civ. Proc. § 1280, et seq. This agreement to arbitrate
shall be mutually binding on all parties.

(b) The Arbitration shall be conducted in accordance with the applicable rules
of JAMS, or another arbitration service mutually agreed to by the parties. The
arbitration will be held in Los Angeles, California.

9.13 Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code. In the event this Agreement or any
benefit paid to the Executive hereunder is deemed to be subject to Section 409A
of the Code, the Executive consents to STAAR adopting such conforming amendments
as STAAR deems necessary, in its reasonable discretion, to comply with
Section 409A of the Code and avoid the imposition of taxes under Section 409A.
Notwithstanding anything herein to the contrary, any severance payments under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Code. Payment of any excess amount
described in the foregoing sentence that is subject to the distribution
requirements of Section 409A(a)(2)(A) of the Code shall be paid in a single lump
sum payment, without interest, on the earlier of (a) the first business day of
the 7th month following the Executive’s separation from service, or (b) the
Executive’s death.

9.14 Attorneys’ Fees. If any legal action or other proceeding is brought for the
enforcement of the Agreement, or because of an alleged dispute, breach or
default in connection with any of the provisions of the Agreement, the
successful or prevailing party shall be entitled to recover attorneys’ fees and
other expenses and costs incurred in that action or proceeding, in addition to
any other relief that may be granted.

9.15 Executive’s Acknowledgment. the Executive acknowledges (a) that the
Executive has consulted with or has had the opportunity to consult with
independent counsel of the Executive’s own choice concerning this Agreement and
has been advised to do so by STAAR, and (b) that the Executive has read and
understands the Agreement, is fully aware of its legal effect, and has entered
into it freely based on the Executive’s own judgment.

The next page is the signature page.

1

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Executive Employment Agreement on the date first above written.

      STAAR Surgical Company

By:
  /s/ Charles Kaufman
 
   

          Charles Kaufman } Vice President and Secretary } EXECUTIVE } By: Barry
G. Caldwell Charles Kaufman     Vice President and Secretary     EXECUTIVE    
By: Barry G. Caldwell

2